Citation Nr: 0111108	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an increased evaluation for organic heart 
disease above the 30 percent assigned for the period from 
January 4, 1980, through July 31, 1982.

2.  Entitlement to an increased evaluation for organic heart 
disease above the 10 percent assigned for the period 
beginning August 1, 1982.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1943. 

The appeal arises from the December 1980 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, granting an increased rating for 
rheumatic heart disease from 10 to 30 percent.  The Board 
notes that the veteran perfected an appeal of that decision 
with submission of a VA Form 9 in February 1981, but the 
appeal was never certified to the Board and never received at 
the Board for appellate review.  Subsequently, by a May 1982 
rating decision the RO proposed reduction of the veteran's 
disability rating for rheumatic heart disease from 30 to 10 
percent, effective from August 1982, and that reduction was 
implemented.  In an August 1999 rating decision the RO again 
evaluated the veteran's service-connected organic heart 
disease, finding that an increased rating above the 10 
percent assigned was not warranted.  The veteran perfected an 
appeal of that August 1999 rating decision.  However, as 
noted above, the present appeal dates from the prior RO 
decision in December 1980.  

In the course of appeal, in March 1981, the veteran and his 
wife testified before a hearing officer at the RO.  A 
transcript of that hearing is contained in the claims folder.  

In September 1981 the veteran's representative submitted a 
claim for a permanent and total disability rating for pension 
purposes, which was not addressed by the RO.  The Board 
refers the issue to the RO for appropriate action. 
 



REMAND

The veteran had been treated for rheumatic heart disease in 
service and had been granted service connection for rheumatic 
heart disease by the RO in the 1940's.  The December 1980 
rating action classified the service-connected heart disease 
as rheumatic heart disease with coronary artery disease.  In 
May 1982 and thereafter the RO classified the service-
connected heart disease as rheumatic heart disease, without 
further reference to coronary artery disease.  

The VA's Office of the General Counsel issued an opinion in 
May 2000 which had the effect of rendering substantive and 
binding on the VA the provisions of M21-1, Part VI, Paragraph 
11.18 f(2).  VAOPGCPREC 6-2000.  As herein pertinent, the 
Board believes that the significance of the General Counsel 
opinion is that a claimant's arteriosclerotic heart disease 
cannot be dissociated, for rating purposes, from already 
service-connected rheumatic heart disease.  Accordingly, upon 
remand, disability due to both rheumatic heart disease and 
arteriosclerotic heart disease must be weighed in the 
assignment of a disability evaluation for the veteran's 
service-connected organic heart disease.

Because the appeal of the veteran's claim was pending when 
the rating criteria for organic heart disease was changed 
effective January 12, 1998, the veteran must be evaluated for 
his organic heart disease, to include rheumatic heart disease 
and arteriosclerotic heart disease, based on the rating 
criteria in place prior to January 12, 1998, and also 
according to those criteria implemented on January 12, 1998. 
Where the law and regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, both the old and new 
rating criteria must be considered.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); but see VAOPGCPREC 3-2000 (April 10, 
2000); 38 C.F.R. § 4.104, Diagnostic Codes 7000, 7005 (1997 
and 2000).  

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The medical record reflects that the veteran currently 
suffers for multiple disabilities for which he is not service 
connected, including prostate cancer, lung disorders, 
Barrett's esophagitis (Barrett's syndrome), gastroesophageal 
reflux, esophageal stricture, and an inspiratory lung 
disorder.   Hence chest pains and other symptoms experienced 
by the veteran are not necessarily attributable to the 
veteran's service-connected organic heart disease.   
Localized symptoms which can be discerned as not due to the 
veteran's organic heart disease should therefore be 
differentiated upon remand examination and should not be 
reflected in the assignment of a disability rating by the RO.  

The veteran most recently underwent VA examination to 
evaluate his level of heart disease in January 2000.  
However, the examiner did not specifically address the rating 
criteria, including assignment of a MET (metabolic 
equivalent) number to the veteran's level of functioning with 
his current heart disease.  Additionally, the examiner did 
not draw his own specific conclusions as to the level of 
dysfunction present, instead stating "the present 
examination is consistent with the evidence described in the 
rating decision, dated 08/31/99."  This is not acceptable.  
A VA examination with medical conclusions as to the current 
severity of the veteran's organic heart disease is therefore 
required, including to satisfy the requirements of the 
Veterans Claims Assistance Act of 2000.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for any heart 
condition since April 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources the 
veteran identifies, and not currently of 
record, should then be requested and 
associated with the claims file.

2.   Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination by a cardiologist for the 
purpose of ascertaining the current 
severity of his service-connected organic 
heart disease, to include rheumatic heart 
disease and any currently manifested 
arteriosclerotic heart disease.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner should 
be furnished copies of both the prior and 
current criteria set forth in Diagnostic 
Codes 7000 and 7005, and should be 
informed that the veteran must be 
evaluated considering both the current 
and prior criteria.  The examiner should 
be aware of the presence of other 
disabilities unrelated to the veteran's 
heart disease, symptoms of which should 
be differentiated from those of organic 
heart disease, if possible; these 
nonservice-connected disabilities include 
prostate cancer, Barrett's esophagitis 
(Barrett's syndrome), gastroesophageal 
reflux, esophageal stricture, and an 
inspiratory lung disorder.  All indicated 
special tests and studies should be 
accomplished, including a laboratory 
determination of METs by exercise 
testing, an electrocardiogram, 
echocardiogram, and x-ray study, as 
appropriate.  Ejection fractions should 
also be provided.  With regard to MET 
testing, the examiner should document the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  All 
manifestations of the veteran's service-
connected rheumatic heart disease and 
arteriosclerotic heart disease should be 
documented by the examiner.  The examiner 
should also comment as to the following: 
the presence of a diastolic murmur; the 
presence of a definitely enlarged heart; 
the presence, and, if present, the 
severity of dyspnea on exertion; the 
presence of congestive heart failure; 
whether the heart disease is such that 
ordinary manual labor is feasible; 
whether the heart disease is such that 
more than light manual labor is not 
feasible; whether there is angina on 
moderate exertion; and whether the heart 
disease is such that more than sedentary 
employment is precluded.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for his service-connected organic heart 
disease, considering both the prior and 
current rating criteria for rheumatic and 
arteriosclerotic heart disease, as 
appropriate based on the clinical 
findings, under Diagnostic Codes 7000 and 
7005, and applying whichever is more 
favorable to the veteran.  If the 
determination remains to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


